                      UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION


JEJUAN SIMS,

             Plaintiff,

v.                            CASE No.: 8:18-cv-2397-T-33SPF

TAMPA POLICE DEPARTMENT,

          Defendant.
__________________________/

                                    ORDER

     This matter is before the Court on consideration of the

Report and Recommendation of the Honorable Sean P. Flynn,

United States Magistrate Judge (Doc. # 6), filed October 29,

2018. Judge Flynn recommends Plaintiff Jejuan Sims’s Motion

to Proceed in forma pauperis (Doc. # 2) be denied and Sims’s

Complaint    be   dismissed   without       prejudice,   with   leave    to

amend.   Specifically, Judge Flynn recommends that Jejuan be

authorized to file an Amended Complaint that sets forth a

factual basis for the Court’s jurisdiction and for his claims.

No objections have been filed, and the time for the submission

of objections has expired.

Discussion

     A   district    judge    may    accept,   reject    or   modify    the

magistrate judge’s report and recommendation after a careful



                                      1
and complete review of the findings and recommendations has

been       conducted.     28   U.S.C.       §   636(b)(1);     Williams    v.

Wainwright, 681 F.2d 732 (11th Cir. 1982). The district judge

will review legal conclusions de novo, even in the absence of

an objection. See Cooper-Houston v. S.              Ry. Co., 37 F.3d 603,

604 (11th Cir. 1994); Castro Bobadilla v. Reno, 826 F. Supp.

1428, 1431-32 (S.D. Fla. 1993), aff’d, 28 F.3d 116 (11th Cir.

1994) (Table). In the absence of specific objections, there

is    no    requirement    that   a   district     judge     review   factual

findings de novo, Garvey v. Vaughn, 993 F.2d 776, 779 n.9

(11th Cir. 1993), and the court may accept, reject or modify,

in whole or in part, the findings and recommendations. 28

U.S.C. § 636 (b)(1)(C).

       After conducting a careful and complete review of the

findings, conclusions, and recommendations, and giving de

novo review to the matters of law, the Court accepts the

factual findings and legal conclusions of the Magistrate

Judge and the recommendation of the Magistrate Judge.

       Accordingly, it is

       ORDERED, ADJUDGED, and DECREED:

(1)    The Report and Recommendation (Doc. # 6) is ACCEPTED and

       ADOPTED.




                                        2
(2)   Plaintiff    Jejuan   Sims’s       Motion   to    Proceed     in   forma

      pauperis (Doc. # 2) is DENIED.

(3)   Sims’s   Complaint    (Doc.        #   1)   is    DISMISSED    without

      prejudice.

(4)   Sims is authorized to file an Amended Complaint that

      corrects     the   issues   identified       in    the   Report     and

      Recommendation by December 5, 2018, failing which the

      Court will dismiss and close the case.

      DONE and ORDERED in Chambers, in Tampa, Florida, this

16th day of November, 2018.




                                     3
